EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
BY AND AMONG
PRUDENTIAL BANCORP, INC.
PRUDENTIAL SAVINGS BANK
AND
DENNIS POLLACK




THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated as of May 16, 2016, by and
among Prudential Bancorp, Inc., a Pennsylvania corporation (the "Corporation"),
Prudential Savings Bank, a Pennsylvania‑chartered, stock-form savings bank (the
"Bank" and collectively with the Corporation, the "Employers"), and Dennis
Pollack (the "Executive").


WHEREAS, effective as of May 1, 2016, the Executive, then currently a director
of the Company and the Bank, was appointed the President and Chief Executive
Officer of the Corporation and the Bank;


WHEREAS, the Employers desire to be ensured of the Executive's continued active
participation in the business of the Employers; and


WHEREAS, the Executive is willing to serve each of the Corporation and the Bank
on the terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:


1. Definitions.  The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:


(a) Average Annual Compensation. The Executive's "Average Annual Compensation"
for purposes of this Agreement shall be deemed to mean the average amount of
Base Salary and cash bonus received by the Executive from the Employers or any
subsidiary thereof (excluding any deferred amounts) during the most recent five
calendar years immediately preceding the Date of Termination (or, if the
Executive was not employed by the Corporation or the Bank as officer thereof for
all of such five-year period, such shorter period as the Executive was
employed).


(b) Base Salary.  "Base Salary" shall have the meaning set forth in Section 3(a)
hereof.


(c) Cause. Termination of the Executive's employment for "Cause" shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order,
willful conduct which is materially detrimental (monetarily or otherwise) to the
Employers or material breach of any provision of this Agreement.


(d) Change in Control.  "Change in Control" shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.



--------------------------------------------------------------------------------

(e) Code.  "Code" shall mean the Internal Revenue Code of 1986, as amended.


(f) Date of Termination.  "Date of Termination" shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in such Notice of Termination.


(g) Disability. "Disability" shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employers.


(h) Good Reason.  "Good Reason" means the occurrence of any of the following
events:


(i)
any material breach of this Agreement by the Employers, including without
limitation any of the following: (A) a material diminution in the Executive's
base compensation, (B) a material diminution in the Executive's authority,
duties or responsibilities, or (C) any requirement that the Executive report to
a corporate officer or employee of the Employers instead of reporting directly
to the Board of Directors of the Employers, or



(ii)
any material change in the geographic location at which the Executive must
perform his services under this Agreement;



provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(i) IRS. "IRS" shall mean the Internal Revenue Service.


(j) Notice of Termination.  Any purported termination of the Executive's
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written "Notice
of Termination" to the other party hereto.  For purposes of this Agreement, a
"Notice of Termination" shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employers' termination of the Executive's employment for
Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 10 hereof.


2

--------------------------------------------------------------------------------

(k) Retirement.  "Retirement" shall mean voluntary termination by the Executive
in accordance with the Employers' retirement policies, including early
retirement, generally applicable to the Employers' salaried employees.


2. Term of Employment.


(a) The Employers hereby employ the Executive as President and Chief Executive
Officer of each of the Corporation and the Bank, and the Executive hereby
accepts said employment and agrees to render such services to the Employers on
the terms and conditions set forth in this Agreement. Subject to the terms
hereof, this Agreement shall terminate on December 31, 2018.  Beginning on
December 31, 2017 and on each December 31st thereafter, the term of this
Agreement shall be extended for a period of one additional year, provided that
the Employers have not given notice to the Executive in writing at least 30 days
prior to such day that the term of this Agreement shall not be extended further
and/or the Executive has not given notice to the Employers of his election not
to extend the term at least thirty (30) days prior to any such December 31st;
provided, however, notwithstanding the foregoing to the contrary, if a Change in
Control occurs during the term of this Agreement, then the remaining term of
this Agreement shall be automatically extended until the one-year anniversary of
the completion of the Change in Control. If any party gives timely notice that
the term will not be extended as of any such December 31st, then this Agreement
shall terminate at the conclusion of its remaining term.  References herein to
the term of this Agreement shall refer both to the initial term and successive
terms.


(b) During the term of this Agreement, the Executive shall perform such
executive services for the Employers as is consistent with his title of
President and Chief Executive Officer and from time to time assigned to him by
the Employers' Boards of Directors.


3. Compensation and Benefits.


(a) The Employers shall compensate and pay the Executive for his services during
the term of this Agreement at a minimum base salary of $250,000 per year ("Base
Salary"), which may be increased from time to time in such amounts as may be
determined by the Boards of Directors of the Employers and may not be decreased
without the Executive's express written consent.  In addition to his Base
Salary, the Executive shall be entitled to receive during the term of this
Agreement such bonus payments as may be determined by the Boards of Directors of
the Employers.


(b) During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, restricted stock, stock incentive,
employee stock ownership, medical, dental and vision insurance or other plans,
benefits and privileges given to employees and executives of the Employers, to
the extent commensurate with his then duties and responsibilities, as fixed by
the Board of Directors of the Employers.  The Employers shall not make any
changes in such plans, benefits or privileges which would adversely affect the
Executive's rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Employers and does not
result in a proportionately greater adverse change in the rights of or benefits
to the Executive as compared with any other executive officer of the Employers. 
Nothing paid to the Executive under any plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the salary
payable to the Executive pursuant to Section 3(a) hereof.


3

--------------------------------------------------------------------------------

(c) During the term of this Agreement, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers with respect to full-time employees
and executive officers.  The Executive shall not be entitled to receive any
additional compensation from the Employers for failure to take a vacation during
a given calendar year, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Boards of Directors of the Employers or consistent with Board approved policies
related thereto.


(d) During the term of this Agreement, the Employers shall provide the Executive
with an automobile allowance equal to $750 per month.


4.  Expenses.  The Employers shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employers, including, but not by
way of limitation, automobile and traveling expenses and the costs of hotel
and/or short-term lodging in the Philadelphia area to the extent necessary to
fulfill his obligations hereunder, subject to such reasonable documentation and
other limitations as may be established by the Boards of Directors of the
Employers.  If such expenses are paid in the first instance by the Executive,
the Employers shall reimburse the Executive therefor.  Such reimbursement shall
be made promptly by the Employers and, in any event, no later than March 15th of
the year immediately following the year in which such expenses were incurred.


5.  Termination.


(a) The Employers shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive's employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.


(b) In the event that (i) the Executive's employment is terminated by the
Employers for Cause, or (ii) the Executive terminates his employment hereunder
other than for Good Reason, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.


(c) In the event that the Executive's employment is terminated as a result of
Disability, Retirement or the Executive's death during the term of this
Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.


4

--------------------------------------------------------------------------------

(d)       In the event that prior to a Change in Control (i) the Executive's
employment is terminated by the Employers for other than Cause, Disability,
Retirement or the Executive's death or (ii) such employment is terminated by the
Executive for Good Reason, then the Employers shall:
 
(A)             pay to the Executive, in a single lump sum within five (5)
business days following the Date of Termination, a cash severance amount equal
to one (1) times the Executive's Average Annual Compensation;
 
(B) maintain and provide for a period ending at the earlier of (i) one (1) year
subsequent to the Date of Termination or (ii) the date of the Executive's
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive's continued participation in all group insurance, life insurance,
health, dental, vision and accident insurance, and disability insurance plans
offered by the Employers in which the Executive was participating immediately
prior to the Date of Termination; in each case subject to clauses (C) and (D) of
this Section 5(d);


(C) in the event that the continued participation of the Executive in any group
insurance plan as provided in clause (B) of this Section 5(d) is barred or would
trigger the payment of an excise tax under Section 4980D of the Code, or during
the period set forth in Section 5(d)(B) any such group insurance plan is
discontinued, then the Employers shall at their election either (i) arrange to
provide the Executive with alternative benefits substantially similar to those
which the Executive was entitled to receive under such group insurance plans
immediately prior to the Date of Termination, provided that the alternative
benefits do not trigger the payment of an excise tax under Section 4980D of the
Code, or (ii) in the event that the continuation of any insurance coverage
pursuant to Section 5(d)(C)(i) above would trigger the payment of an excise tax
under Section 4980D of the Code or in the event such continued coverage is
unable to be provided by the Employers, pay to the Executive within ten (10)
business days following the Date of Termination (or within ten (10) business
days following the discontinuation of the benefits if later) a lump sum cash
amount equal to the projected cost to the Employers of providing continued
coverage to the Executive until the one-year anniversary of his Date of
Termination, with the projected cost to be based on the costs being incurred
immediately prior to the Date of Termination (or the discontinuation of the
benefits if later);


(D) any insurance premiums payable by the Employers pursuant to Section 5(d)(B)
or (C) shall be payable at such times and in such amounts (except that the
Employers shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Employers, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year; and


(E) pay to the Executive, in a lump sum within five (5) business days following
the Date of Termination, a cash amount equal to the projected cost to the
Employers of providing benefits to the Executive for a period of twelve (12)
months pursuant to any other employee benefit plans, programs or arrangements
offered by the Employers in which the Executive was entitled to participate
immediately prior to the Date of Termination (other than stock option plans,
restricted stock plans, stock incentive plans or retirement plans of the
Employers), with the projected cost to the Employers to be based on the costs
incurred for the calendar year immediately preceding the year in which the Date
of Termination occurs, and with any automobile-related costs to exclude any
depreciation on Bank-owned automobiles.


5

--------------------------------------------------------------------------------

(e)       In the event that concurrently with or subsequent to a Change in
Control (i) the Executive's employment is terminated by the Employers for other
than Cause, Disability, Retirement or the Executive's death, or (ii) by the
Executive for Good Reason, then the Employers shall, subject to the provisions
of Section 6 hereof, if applicable:
 
(A)             pay to the Executive, in a single lump sum within five (5)
business days following the Date of Termination, a cash severance amount equal
to two (2) times the Executive's Average Annual Compensation;
 
(B) maintain and provide for a period ending at the earlier of (i) two (2) years
subsequent to the Date of Termination or (ii) the date of the Executive's
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive's continued participation in all group insurance, life insurance,
health, dental, vision and accident insurance, and disability insurance plans
offered by the Employers in which the Executive was participating immediately
prior to the Date of Termination; in each case subject to clauses (C) and (D) of
this Section 5(e);


(C) in the event that the continued participation of the Executive in any group
insurance plan as provided in clause (B) of this Section 5(e) is barred or would
trigger the payment of an excise tax under Section 4980D of the Code, or during
the period set forth in Section 5(e)(B) any such group insurance plan is
discontinued, then the Employers shall at their election either (i) arrange to
provide the Executive with alternative benefits substantially similar to those
which the Executive was entitled to receive under such group insurance plans
immediately prior to the Date of Termination, provided that the alternative
benefits do not trigger the payment of an excise tax under Section 4980D of the
Code, or (ii) ) in the event that the continuation of any insurance coverage
pursuant to Section 5(d)(C)(i) above would trigger the payment of an excise tax
under Section 4980D of the Code or in the event such continued coverage is
unable to be provided by the Employers, pay to the Executive within ten (10)
business days following the Date of Termination (or within ten (10) business
days following the discontinuation of the benefits if later) a lump sum cash
amount equal to the projected cost to the Employers of providing continued
coverage to the Executive until the two-year anniversary of his Date of
Termination, with the projected cost to be based on the costs being incurred
immediately prior to the Date of Termination (or the discontinuation of the
benefits if later);


(D) any insurance premiums payable by the Employers pursuant to Section 5(e)(B)
or (C) shall be payable at such times and in such amounts (except that the
Employers shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Employers, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employers in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Employers in any other taxable year; and


6

--------------------------------------------------------------------------------

(E) pay to the Executive, in a lump sum within five (5) business days following
the Date of Termination, a cash amount equal to the projected cost to the
Employers of providing benefits to the Executive for a period of twenty-four
(24) months pursuant to any other employee benefit plans, programs or
arrangements offered by the Employers in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than stock
option plans, restricted stock plans, stock incentive plans or retirement plans
of the Employers), with the projected cost to the Employers to be based on the
costs incurred for the calendar year immediately preceding the year in which the
Date of Termination occurs, and with any automobile-related costs to exclude any
depreciation on Bank-owned automobiles.


(f) Notwithstanding any other provision contained in this Agreement, if either
(i) the time period for making any cash payment under subsections (A), (C) and
(E) of either Section 5(d) or Section 5(e) commences in one calendar year and
ends in the succeeding calendar year or (ii) in the event any payment under this
Section 5 is made contingent upon the execution of a general release and the
time period that the Executive has to consider the terms of such general release
(including any revocation period under such release) commences in one calendar
year and ends in the succeeding calendar year, then the payment shall not be
paid until the succeeding calendar year.


6. Limitation of Benefits under Certain Circumstances.  If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a "parachute payment" under Section 280G of the
Code, then the payments and benefits payable by the Employers pursuant to
Section 5 hereof shall be reduced by the minimum amount necessary to result in
no portion of the payments and benefits payable by the Employers under Section 5
being non‑deductible to the Employers pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code.  If the
payments and benefits under Section 5 are required to be reduced, the cash
severance shall be reduced first, followed by a reduction in the fringe
benefits.  The determination of any reduction in the payments and benefits to be
made pursuant to Section 5 shall be based upon the opinion of independent tax
counsel selected by the Employers and paid by the Employers.  Such counsel shall
promptly prepare the foregoing opinion, but in no event later than thirty (30)
days from the Date of Termination, and may use such actuaries as such counsel
deems necessary or advisable for the purpose.  Nothing contained in this Section
6 shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.
 
 

 
7

--------------------------------------------------------------------------------

7. Mitigation; Exclusivity of Benefits.


(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Sections 5(d)(B)(ii) and 5(e)(B)(ii) above.


(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employers pursuant to employee benefit plans of the
Employers or otherwise.


8. Withholding.  All payments required to be made by the Employers hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.


9. Assignability.  The Employers may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employers may hereafter merge or consolidate
or to which the Employers may transfer all or substantially all of its assets,
if in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employers hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder.  The Executive
may not assign or transfer this Agreement or any rights or obligations
hereunder.


10. Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



To the Employers: Boards of Directors

Prudential Bancorp, Inc.
Prudential Savings Bank
1834 West Oregon Avenue
Philadelphia, Pennsylvania 19145


To the Executive:          Dennis Pollack
At the address last appearing on the
personnel records of the Employers


11. Amendment; Waiver.  No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


8

--------------------------------------------------------------------------------

12. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


13. Nature of Obligations.  Nothing contained herein shall create or require the
Employers to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.


14. Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


16. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.


17. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


18. Regulatory Prohibition.  Notwithstanding any other provision of this
Agreement to the contrary, any renewal of this Agreement and payments made to
the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R. Part
359.  In the event of the Executive's termination of employment with the Bank
and/or Corporation for Cause, all employment relationships and managerial duties
with the Bank or the Corporation shall immediately cease.  Furthermore,
following such termination for Cause, the Executive will not, directly or
indirectly, influence or participate in the affairs or the operations of the
Bank or the Corporation.


19. Payment of Costs and Legal Fees and Reinstatement of Benefits.  In the event
any dispute or controversy arising under or in connection with the Executive's
termination is resolved in favor of the Executive, whether by judgment,
arbitration or settlement, the Executive shall be entitled to the payment of (a)
all legal fees incurred by the Executive in resolving such dispute or
controversy, and (b) any back-pay, including Base Salary, bonuses and any other
cash compensation, fringe benefits and any compensation and benefits due to the
Executive under this Agreement.


9

--------------------------------------------------------------------------------

20. Entire Agreement.  This Agreement embodies the entire agreement between the
Employers and the Executive with respect to the matters agreed to herein.  All
prior agreements between the Employers and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.


[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


ATTEST:
 
PRUDENTIAL BANCORP, INC.
           
By:
/s/Regina Wilson  
By:
/s/Francis V. Mulcahy
Name:      Regina Wilson
   
Francis V. Mulcahy
Title:        Corporate Secretary
   
Chairman of the Compensation
     
Committee of the Board of Directors

 

 

   
PRUDENTIAL SAVINGS BANK
           
By:
/s/Regina Wilson  
By:
/s/Francis V. Mulcahy
Name:      Regina Wilson
   
Francis V. Mulcahy
Title:        Corporate Secretary
   
Chairman of the Compensation
     
Committee of the Board of Directors

 

 

   
EXECUTIVE
               
By:
/s/Dennis Pollack      
Dennis Pollack



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 






11